Citation Nr: 0623117	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  03-34 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a separate evaluation for each ear for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1987 through 
July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The case is now before the Board for 
appellate review.


FINDINGS OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2005); 38 C.F.R. §4.87, DC 6260 
(2002, 2005); Smith v. Nicholson, No. 05-7168, --- F.3d. --- 
, 2006 WL 1667936 (C.A. Fed. June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  Such an 
evaluation is not warranted, as a matter of law.

The veteran's claim was denied, because, under DC 6260, there 
is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  In Smith v. Nicholson, 
19 Vet. App. 63, 78, (2005), the U.S. Court of Appeals for 
Veterans Claims (CAVC) held that the pre-1999 and pre-June 
13, 2003 versions of DC 6260 required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, No. 
05-7168, --- F.3d. --- , 2006 WL 1667936 (C.A. Fed June 19, 
2006), the Federal Circuit concluded that the CAVC erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and  
38 C.F.R. §4.87, DC 6260, which limit a veteran to a single 
disability rating for tinnitus, regardless of whether the 
tinnitus is unilateral or bilateral.  The stay of 
adjudication of tinnitus rating cases was then lifted.  

The veteran's service-connected tinnitus is assigned the 
maximum schedular rating available for tinnitus.  38 C.F.R. 
§4.87, DC 6260.  As there is no legal basis upon which to 
award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

VA's duties to notify and assist the veteran have no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive.   
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


